UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4856


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM GUTIERREZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:09-cr-00279-CCB-1)


Submitted:   June 25, 2015                 Decided:   August 5, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Julie L.B. Johnson,
Appellate Attorney, Greenbelt, Maryland, for Appellant.    Rod J.
Rosenstein, United States Attorney, Richard C. Kay, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William       Gutierrez         appeals    the        district       court’s     order

revoking his supervised release and sentencing him to 18 months’

imprisonment.           Gutierrez         contends       that       the     district    court

violated his due process rights by failing to adequately ensure

that   he    knowingly      and     voluntarily        admitted        to    violating      the

conditions of supervised release.                   For the reasons that follow,

we affirm.

       Because       Gutierrez      did    not    raise       any     objections       in   the

district court to the adequacy of the district court’s inquiry

before accepting his admission to violating the conditions of

supervised       release,        our    review    is      for       plain    error.         See

Henderson      v.    United      States,    133   S.     Ct.    1121,       1126-27    (2013)

(explaining         plain   error      review).         “A     defendant’s       supervised

release      cannot    be   revoked       without    a    full      hearing     unless      the

defendant knowingly and voluntarily admits to the allegations

against [him] and waives [his] rights under Rule 32.1 of the

Federal Rules of Criminal Procedure.”                     United States v. Farrell,

393 F.3d 498, 500 (4th Cir. 2005).                           A knowing and voluntary

waiver of the right to a full revocation hearing may be inferred

from   the    totality      of    the     circumstances         and    without     a   formal

colloquy with the defendant.                 Id.; see United States v. Stehl,

665 F.2d 58, 59-60 (4th Cir. 1981) (holding that Federal Rule of



                                             2
Criminal     Procedure      11    “has    no     application     to       [supervised

release] revocation proceedings”).

     After a thorough review of the record, we conclude that the

totality     of    the     circumstances        indicates      that       Gutierrez’s

admission     to    the     revocation         violations     was     knowing       and

voluntary.        The    court,   therefore,      did   not   err     —   plainly    or

otherwise     —    by     failing    to       explicitly      inquire      into     the

voluntariness of the admission.

     We therefore affirm the judgment.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                          3